CHASE, Circuit Judge
(dissenting).
The only issue presented by this appeal is whether reversible error was committed in dismissing the writ of habeas corpus. The burden is on the relator appellant to show that sort of error and I cannot agree that he has done so. What he has done is to show an irregularity in the procedure under which he was inducted into the army when his local draft board failed to go through the seemingly idle motions of changing his classification from I-A to IV-F and then right back to I-A.
This irregularity at most deprived him of a chance to delay his induction by an appeal from the reclassification — an appeal which obviously would have been wholly lacking in merit. But depriving him of a chance to appeal for the sake of delay alone merely prevented his taking a frivolous appeal and deprived him of no legal right.
Even if he is now thirty-eight years of age he has the same rights, and only those, that the law gives others who were lawfully inducted into the army and have since attained that age. For present purposes his age is not material.
I would affirm the order.